AO 2458 (Rev. 02/08/2019) Judgment in a Crilninal Petty Case (Modified)                                                                           Page 1 ofl   ~i

                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                                                                        (For Offenses Con1mitted On or After Noventber 1, 1987)
                                v.

                    Trinidad Monzonc Viscarra                                           CaseNumber: 3:19-mj-21439

                                                                                        Russom Gebreab
                                                                                        Defendant's Attorney


REGISTRATION NO. 80228298

THE DEFENDANT:
 ~ pleaded guilty to count( s) 1 of Complaint
                                           ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




 D was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                       Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                              1

  D The defendant has been found not guilty on count(s)                       ~~~~~~~~~~~~~~~~~~-



  D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                         dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                                   )(               ?-.0
                                D TIME SERVED                                      U ----~---days

  ~   Assessment: $10 WAIVED ~ Fine: WAIVED
  ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                          charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Thursday, March 28, 2019
                                                                                    Date of Imposition of Sentence
                                                            :----~                              7
. Received
                                                      FILED                             //~!fr
               ~~;----+--~~<--~-

               0 USM ''-')
                                                      MAR 2 8 2019                  ffONORA LE CAROL     . OSTBY
                                                                                    UNITED STATES MAGISTRATE JUDGE
                                            CLERK U ':> Dl~T
                                        SOUTHERiJ     oiSTRi~T ~IFCT COURT
                                        BY                            CALIFORNIA
 Clerk's Office Copy                                                      DEPUTY                                                      3:19-mj-21439
